Motion granted and the parties directed to resettle the settled order entered on July 3, 1974 according to the applicable law and the following memorandum: The papers on this motion indicate that because of additional payments made the amount due to plaintiff is $1,840 instead of $3,680, exclusive of interest. Insofar as interest is concerned, interest on obligations matured before September 1, 1972, should be at the rate prevailing at the time of maturity, and interest on obligations matured after September 1, 1972, should be 6%, pursuant to CPLR 5004. Concur — Markewich, J. P., Murphy, Lupiano, Steuer and Lane, JJ.